The appeals in the above entitled cases involve the same question, — namely, the validity of the municipal ordinance of the city of Los Angeles imposing an excise or occupation tax upon the right of these banking corporations to conduct their business, which excise or occupation tax is fixed as follows:
"Sec. 20. For every person, firm or corporation carrying on the business of banking, a monthly license of one and one-half cents for each one thousand dollars of the total amount of loans and discounts of such person, firm or corporation."
The constitution of this state (art. XIII, sec. 14) provides for the taxation of the capital stock of all banks doing business within the state and declares that the tax thus prescribed "shall be in lieu of all other taxes and licenses, state, county and municipal, upon such shares of stock and upon the property of such banks, except county and municipal taxes on real estate and except as otherwise in this section provided." It should be said that these cases were decided by the trial courts in advance of the decisions of this court in the cases hereinafter named. Respondents upon these appeals seek to draw the distinction that the occupation tax of the city of Los Angeles imposed upon banking institutions is not a tax or license upon their shares of stock or upon their property. This argument, and, indeed, all of respondents' contentions as to the validity of the tax are disposed of against their position by the cases of City andCounty of San Francisco v. Pacific T.  T. Co., 166 Cal. 244, [135 P. 971]; Hartford Insurance Company v. Roberts et al.,ante, p. 270, [142 P. 839], and Pacific Gas  Electric Co. v.Roberts, ante, p. 420, [143 P. 700]. A reference to these decisions relieves from the necessity of any discussion of the matter. For the reasons therein given this tax is invalid and the judgments are reversed and the causes remanded.
Melvin, J., Lorigan, J., Sloss, J., Shaw, J., and Angellotti, J., concurred.
Rehearings denied. *Page 764